DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
Claims 1 and 8 have been amended.  Claims 1, 8, 11, 14 and 22 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the germ-repelling modifier to a polyethoxylated surfactant having an allyloxy group, which was not previously required by all claims; however, upon further consideration, a new ground(s) of rejection is proposed below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants claim wherein each of the polyethoxylated surfactants has a HLB number of 1.5.
This limitation is not in the specification, nor was it present in the originally filed claims.  The specification discloses the polyethoxylated non-ionic surfactants as having a HLB number from 8-16 or 9.1-15.2 (p. 2, [0012]) and exemplifies the ENEA-0260 allyloxy(polyethylene)oxide as having a HLB number of 5-8 (p. 16, [00104], Table 14).  Applicants only have basis for claiming a HLB number of 1.5 when the modifier is CMS-222 or Hydroxypropyleneoxypropyl methylsiloxane-dimethyl siloxane copolymer (Id.)


 
Claim Rejections - 35 USC § 103
Claims 1, 11, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0263981), as evidenced Severyns (Thermoplastic Vulcanisates: New Materials of Choice for Health Care. Polymers for the Medical Industry, 1999, 9 pages).  Note, a full version of Severyns has been requested and will be mailed out when made available.
Wu exemplifies preparing a masterbatch of modified TPV (thermoplastic vulcanizate, PP/EPDM) by extruding 85% TPV resin with 15% polyoxyethylene allyl ether (MW=1000), and then injection molding the masterbatch at a ratio of 1:9 with TPV to obtain plastic samples which repels >99% of E. coli (pp. 4-5, Example 2, [0045]-[0046] and Table 2).  TPV has a high biocompatibility and low toxicity to living tissue, as evidenced by Severyns (p. 2); therefore, the TPV inherently meets the claimed biocompatibility of greater than 80%. 
Wu teaches that the polyoxyethylene moiety has a molecular weight ranging from 132-4400 Da (p. 2, [0021]), suggesting n=3-100, which overlaps with the claimed range of 5-12, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Wu is prima facie obvious over instant claims 1, 2 and 22.
As to claim 11, the final content of polyoxyethylene allyl ether in the plastic samples is about 1.8 wt% based on the weight of the base polymer.
Wu teaches the composition having germ-repellent property as comprising 70-99 wt% base thermoplastics and 0.5-29 wt% of the functional modifiers and 0.01-1 wt% other additives (p. 2, [0020]), suggesting the inclusion of about 0.5-41 phr germ repelling modifier, which overlaps with the claimed range of 2.5-5 phr, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Also note Example 3 exemplifies the use of about 2.5 phr modifier.
Also note that withdrawn claims 2-4 could also be rejected, as Wu exemplifies the base polymer as a thermoplastic vulcanizate and suggests the base polymer to include thermoplastic polyurethanes and styrene ethylene butylene styrene block thermoplastic elastomer (p. 2, [0015]).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766